I concur in the result of Mr. Justice WIEST'S opinion. There seems to be no dispute about the fact that plaintiff was crossing the street at the regular street crossing; that when she started to cross, she had the green light in her favor; that when she approached to a point about the center of the intersection, the light changed; that as defendant's driver approached the intersection, the light turned green in his favor; that he did not stop his car, but continued on; and that when he got a little more than half way across the intersection, he saw plaintiff.
The trial court instructed the jury as follows:
"I think I stated that in substance, and that is this, that if while she was passing from one side of the street to the other and while she was making her progress along that line if the light changed in the meantime, she continued to have the right to pass to the other side of the street before the defendant could start his car in such a way and to such an extent as to collide with her. She had the right, in other words, having started to cross the street and uninterruptedly proceeding for that purpose, she had the right to cross to the other side of the street even though the light did change in the meantime."
  Plaintiff relies upon Smarinsky v. Markowitz, 265 Mich. 412, where we said:
"When defendant approached the intersection the red light was against him and he saw the pedestrian crossing under its protection. This called upon him to exercise care commensurate with the circumstances. It is true the light changed just as defendant reached the intersection but he approached the intersection with the warning that pedestrians were invited to cross and saw the pedestrian *Page 193 
crossing. Such invitation to cross and protection while doing so did not cease upon change of light while the pedestrian was in the act of crossing. The change of light did not authorize defendant to continue his course at high speed, regardless of circumstances open to his view."
Our decision in the above case was based upon the issue of subsequent negligence. In the case at bar, there is no issue of subsequent negligence that should be considered by a jury. To apply the theory of subsequent negligence, plaintiff's negligence must have put him in a position of danger, have left him there, and have ceased to operate as the proximate cause of the accident and defendant must have discovered plaintiff's peril in time to have been able to avoid the accident and have failed to do so, so that defendant's negligence operates as the proximate cause of the accident. The facts in the case at bar conclusively show that defendant's driver did not see plaintiff until the moment of impact. When the driver saw the peril that plaintiff was in, it was too late to avoid the accident.
The principal question in this case may be stated as follows: Was plaintiff guilty of contributory negligence as a matter of law? The rule governing the conduct of a pedestrian crossing a street with a green light in his favor is so well established that further explanation is unnecessary. When the light changes during such passage, the pedestrian has no absolute protection to complete the crossing, but he must use due care under the circumstances. In the case at bar, plaintiff continued her passage after the light changed without making any observations of approaching traffic.
This case is controlled by what we said in De Jager v.Vandenberg, 288 Mich. 136 (6 N.C.C.A. [N.S.] 341): *Page 194 
"Plaintiff's own testimony established his contributory negligence as a matter of law. He walked into the side of defendants' passing automobile."
The judgment is reversed, without a new trial. Defendant may recover costs.
CHANDLER, C.J., and BOYLES, NORTH, STARR, BUTZEL and BUSHNELL, JJ., concurred with SHARPE, J.